DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 9
	“adapted language model”  should be changed to: -- adapted meeting language model --
2.	 In Claim 8, line 6
	“adapted language model”  should be changed to: -- adapted meeting language model --
3.	 In Claim 15, line 5
	“the meeting participants”  should be changed to: -- the plurality of meeting participants --
4.	 In Claim 15, line 10
	“adapted language model”  should be changed to: -- adapted meeting language model --

Response to Amendment
 	This office action is responsive to the applicant’s remarks received October 27, 2021. Claims 1, 3-4, 6-8, 10-11, 13-15 & 17-20 remain pending. Claims 2, 5, 9, 12 & 16 have been cancelled. 

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 3-4, 6-8, 10-11, 13-15 & 17-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed October 27, 2021. Claims 1, 3-4, 6-8, 10-11, 13-15 & 17-20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1, 3-4, 6-8, 10-11, 13-15 & 17-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 3-4, 6-8, 10-11, 13-15 & 17-20 uniquely identify the distinct features a meeting-adapted language model for speech recognition. 

Wetjen ‘091 discloses wherein a system and method include processing multiple individual participant speech in a conference call with an audio speech recognition system to create a transcript for each participant, assembling the transcripts into a single transcript having participant identification for each speaker in the single transcript, and making the transcript searchable. In one embodiment, encoder states are dynamically tracked and the state of each encoder is continuously tracked to allow interchange of state between encoders without creating audio artifacts, and re-initializing an encoder during a brief period of natural silence for encoders whose states continuously diverge. In yet a further embodiment, tracking of how each of multiple users has joined a conference call is performed to determine and utilize different messaging mechanisms for users.
Kubala ‘765 discloses wherein an automated meeting facilitator manages and archives a telemeeting. The automated meeting facilitator includes a multimedia indexing section, a memory section, and a server. The automated meeting facilitator may connect to meeting participants through a network. The multimedia indexing section generates rich transcriptions of the telemeeting and stores documents related to the telemeeting. Through the rich transcription, the automated meeting facilitator is able to provide a number of real -time search and assistance functions to the meeting participants.
Lord ‘578 discloses techniques for ability enhancement are described. In some embodiments, devices and systems located in a transportation network share threat information with one another, in order to enhance a user's ability to operate or function in a transportation-related context. In one embodiment, a process in a vehicle receives threat information from a 
The cited references (Wetjen, Kubala and Lord) fails to disclose a meeting language model service to: receive a request for a meeting language model associated with a meeting; acquire meeting data associated with the meeting; determine a plurality of meeting participants associated with the meeting participants based on the meeting data; acquire e-mail data associated with each of the plurality of meeting participants associated with the meeting; and generate a meeting language model from the acquired e-mail data and the meeting data; generate an adapted language model based on the meeting language model and a generic language model; and a transcription service to transcribe audio associated with the meeting using the adapted meeting language model. As a result and for these reasons, Examiner indicates Claims 1, 3-4, 6-8, 10-11, 13-15 & 17-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/            Primary Examiner, Art Unit 2677